Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 2, 2022 has been entered. Claims 1, 2, 8, 9, 47-50 are pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170176990A1 to Keller et al., which was cited by Applicant, (hereinafter, Keller) in view of US 20150192668 A1 to Mckitterick.
Regarding claim 1, Keller discloses: a vehicle system provided in a vehicle that is capable of running in an autonomous driving mode, the vehicle system comprising: at least one camera configured to acquire detection data indicating a surrounding environment of the vehicle {Keller, paragraph [0003]: an obstacle detector that incorporates methods and apparatuses for identifying positive and negative obstacles in the path of an autonomous vehicle / Paragraph [0040]: the processing component 108 can also determine high priority areas from receipt of information on possible obstacles based on camera systems that aid in UGV navigation}. 
	Keller does not explicitly disclose: at least one LiDAR unit configured to acquire 3D mapping data indicating a surrounding environment of the vehicle; at least one millimeter wave radar configured to acquire detection data indicating a surrounding environment of the vehicle.
	Mckitterick remedies this and teaches in paragraph [0038]: Signal processor 26 implements a radar and lidar data processing engine 38 and a 3D mapping engine 36 / paragraph [0034]: Radar system 20 may include a millimeter wave (MMW) radar. 
	Keller further discloses: a camera control module configured to control an operation of the at least one camera and generate surrounding environment information indicating the surrounding environment of the vehicle, based on the image data {Keller, paragraph [0040]}. 
	Mckitterick further teaches: a LiDAR control module configured to control an operation of the at least one LiDAR unit and generate surrounding environment information indicating a surrounding environment of the vehicle, based on the 3D mapping data; a millimeter wave radar module configured to control an operation of the at least one millimeter wave radar and generate surrounding environment information indicating the surrounding environment of the vehicle, based on the detection data {Mckitterick, paragraphs [0038], [0034]}. 
	Keller discloses: a use frequency setting module configured to set a use frequency for the at least one camera, based a travelling direction of the vehicle {Keller, fig. 4, paragraphs [0040], [0052]: the process flow 500 continues at 510, where planned travel path information or current vehicle telemetry (e.g., current speed, current course, current direction [traveling direction], current position, etc.) is received. / paragraph [0048]: FIG. 4 illustrates hypothetical scan areas for a negative object detector 402 on an autonomous vehicle 404. As discussed above, the obstacle detector can be configured to scan high priority areas, for example, in front of the vehicle's tires at 414 and 416 and the respective projected paths 406 and 408 [traveling direction]. / paragraph [0041]: the user may specify certain preferences including any one or more, or any combination of the following: vehicle characteristics (e.g., tire position, size of vehicle, width of vehicle, etc.); minimum scan rates or scan ranges; scan pattern/location/area for a current speed or current speed range; terrain based preferences (e.g., known road and known conditions (e.g., paved instead of off-road) [implies running on a highway or not]; weather conditions; route preferences to select routes that: optimize travel time, optimize fuel savings, set a level of acceptable mission risk, and weigh the inputs from different sources differently based on accuracy of past data or quality of current data, among other options. / paragraph [0060]: scan patterns, scan locations, and/or scan rates [use frequency] can be associated with vehicle speed or speed ranges [information related to the vehicle], the processing component can be configured to further tailor any predefined criteria to the terrain being traversed, vehicle information, weather conditions [brightness information is implied], and/or other environmental conditions [surrounding environment]}.
	Mckitterick teaches: a use frequency for the at least one LiDAR unit, and a use frequency for the at least one millimeter wave radar based a travelling direction of the vehicle {paragraphs [0038], [0034], paragraph [0022]: a pilot or driver cannot see the surrounding area and must rely on remote sensing technology to navigate the vehicle.}. 	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lidar and millimeter wave radar of Mckitterick with the described invention of Keller in order to diversify environment scan devices.
Keller discloses: wherein the use frequency of the at least one camera is a frame rate of the image data; a bit rate of the image data; a mode of the at least one camera including an active mode and a sleep mode of the at least one camera; or an updating rate of the surrounding environment information generated based on the image data {Keller, paragraphs [0060], [0006]: scanning patterns can be dynamically generated by a processing component responsive to current terrain and/or vehicle information (e.g., speed or direction), and in further examples, can also incorporate historic information on an area that the UGV will traverse. Manipulating the scan pattern enables negative object detection (as well as positive object detection) at higher data refresh rates [frame rate, bit rate] and further enables the scan to be focused on high priority areas (e.g., in front of the vehicles wheels) / [0007]: the method comprises an act of increasing a scan refresh rate associated with the scan pattern responsive to an increase in speed of the autonomous vehicle. According to one embodiment, the method further comprises an act of decreasing a scan refresh rate associated with the scan pattern responsive to a decrease in speed of the autonomous vehicle. / It is in the knowledge generally available to one of ordinary skill in the art that frame rate, bit rate, mode, and updating rate of a sensor are similar to scan refresh rate in that they adjust the use frequency of the sensor}.
 Mckitterick teaches: wherein the use frequency of the LiDAR unit is a frame rate of the at least one 3D mapping data; a bit rate of the 3D mapping data; a mode of the at least one LiDAR unit including an active mode and a sleep mode of the at least one LiDAR unit; or an updating rate of the surrounding environment information generated based on the 3D mapping data, and wherein the use frequency of the at least one millimeter wave radar is a frame rate of the detection data; a bit rate of the detection data; a mode of the at least one millimeter wave radar including an active mode and a sleep mode of the millimeter wave radar; or an updating rate of the surrounding environment information generated based on the detection data {Mckitterick, paragraphs [0038], [0034] / it is noted that frame rate, bit rate, sleep mode and updating rate for optical or radio frequency wave scan devices, which include lidar and millimeter wave radar are within the knowledge of related prior art}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lidar and millimeter wave radar of Mckitterick with the described invention of Keller in order to diversify environment scan devices.
In summary, a Keller discloses: a use frequency setting module configured to set a use frequency for the camera, based a travelling direction of the vehicle, wherein the use frequency of the camera is a frame rate of the image data; a bit rate of the image data; an active mode and a sleep mode of the camera; or an updating rate of the surrounding environment information. Mckitterick teaches a LIDAR and a millimeter wave radar for navigation, which are incorporated into Keller’s use frequency setting module.
Similar reasoning applies to claim 9.
Regarding claim 2, which depends from claim 1, Keller in view of Mckitterick teaches: wherein the use frequency setting module is configured to reduce at least one of the use frequency of the at least one camera, the use frequency of the at least one LiDAR unit; or the use frequency of the at least one millimeter wave based on the predetermined information {Mckitterick, paragraphs [0038], [0034] / Keller, paragraphs [0040], [0006]: scanning patterns can be dynamically generated by a processing component responsive to current terrain and/or vehicle information (e.g., speed or direction) [based on the predetermined information] / paragraph [0052]: areas in front of the vehicle's wheels can be scanned as high priority areas, while surrounding areas can scanned at a lower interval or even omitted [reduce the use frequency of the sensor]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the use frequency reduction feature of Keller with the described invention of the modified Keller in order to optimize the use frequency of the detecting devices.
Similar reasoning applies to claim 48. 
	Regarding claim 8, which depends from claim 1, Keller in view of Mckitterick teaches: the at least one camera comprises a camera disposed at a rear of the vehicle, a camera disposed at a front of the vehicle, and a camera disposed at a side of the vehicle; wherein the at least one LiDAR unit comprises a LiDAR unit disposed at a rear of the vehicle, a LiDAR unit disposed at a front of the vehicle, and LiDAR unit disposed at a side of the vehicle: wherein the at least one millimeter wave radar comprises a millimeter wave radar disposed at a rear of the vehicle, a millimeter wave radar disposed at a front of the vehicle, and millimeter wave radar disposed at a left hand side of the vehicle; and wherein: a) when the vehicle is moving forward, the use frequency setting module reduces use frequencies for the camera, the LiDAR unit, and the millimeter wave radar, which are disposed at the rear of the vehicle, b) when the vehicle is moving backward, the use frequency setting module reduces use frequencies for the camera, the LiDAR unit, and the millimeter wave radar, which are  disposed at the front of the vehicle, and when the vehicle turns right, the use frequency setting module reduces use frequencies for the camera, the LiDAR unit, and the millimeter wave radar, which are disposed on the left-hand side of the vehicle {Mckitterick, paragraphs [0038], [0034] /
Keller, fig. 4, paragraphs [0040], [0049]: negative object detectors can be placed at 414 and 416 on an autonomous vehicle to provide information on negative obstacles, and a conventional object detector can be placed at 402 to provide for conventional object detection functions / paragraph [0052]: areas in front of the vehicle's wheels can be scanned as high priority areas, while surrounding areas can scanned at a lower interval or even omitted [reduces a use frequency for the sensors]}.
While Keller does not explicitly teach whether a sensor is located in a low priority area, which may be the front, the rear, the left-hand side, depending on the movement of vehicle, it is in the knowledge generally available to one of ordinary skill in the art that a direction opposite to a moving direction of a vehicle has less need of scanning. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the priority feature of Keller to consider movement direction of the vehicle, and to incorporate the modification with the described invention of the modified Keller in order to in order to use sensors efficiently.
Similar reasoning applies to claim 49.
Regarding claim 47, which depends from claim 2, Keller in view of Mckitterick teaches: wherein the at least one camera comprises a camera disposed at a rear of the vehicle, a camera disposed at a front of the vehicle, and a camera disposed at a side of the vehicle; wherein the at least one LiDAR unit comprises a LiDAR unit disposed at a rear of the vehicle, a LiDAR unit disposed at a front of the vehicle, and LiDAR unit disposed at a side of the vehicle; wherein the at least one millimeter wave radar comprises a millimeter wave radar disposed at a rear of the vehicle, a millimeter wave radar disposed at a front of the vehicle, and millimeter wave radar disposed at a left hand side of the vehicle; and wherein: a) when the vehicle is moving forward, the use frequency setting module reduces use frequencies for the camera, the LiDAR unit, and the millimeter wave radar, which are disposed at the rear of the vehicle, when the vehicle is moving backward, the use frequency setting module reduces use frequencies for the camera, the LiDAR unit, and the millimeter wave radar, which are disposed at the front of the vehicle, and c) when the vehicle turns right, the use frequency setting module reduces use frequencies for the camera, the LiDAR unit, and the millimeter wave radar, which are disposed on the left- hand side of the vehicle {Mckitterick, paragraphs [0038], [0034] / Keller, fig. 4, paragraphs [0040], [0049], [0052]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the priority feature of Keller to consider movement direction of the vehicle, and to incorporate the modification with the described invention of the modified Keller in order to in order to use sensors efficiently.
Similar reason applies to claim 50. 

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive.  
Applicant argued that Keller merely discloses that the scanning may be refreshed at a higher rate at high priority areas, such as the area in front of the wheels. There is nothing in Keller regarding taking into account the travelling direction of the vehicle. Applicant further argued that there is no objective evidence of record that "a direction opposite to a moving direction of a vehicle has less need of scanning." It seems that the Examiner is relying on hindsight knowledge of the present invention and not what is actually known. 
Examiner respectfully disagree. As explained in the rejection, Keller’s system is clearly taking into account the travelling direction of the vehicle {Keller, paragraphs [0048], [0052]}.
Examiner further point out that vehicles are designed to travel from starting point to destination, and except limited situation including parking or accident, vehicles, including a subject vehicle and adjacent vehicles, always move forward. Travelling direction is therefore almost always forward of a vehicle. In the case of autonomous vehicles, while the sensors of the vehicle may cover environment in all directions including the forward, or travelling direction, most decisions of the autonomous vehicle are related to objects existing in forward or travelling direction of the vehicle. These are fundamental prior arts, and such prior arts were considered in the office action together with the cited references.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        
/SZE-HON KONG/Primary Examiner, Art Unit 3661